Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Amendment
Examiner acknowledges receipt of amendment to application 16/658,659 received February 8, 2022. Claims 1 and 14 are amended, and claims 2-13 and 15-19 are left as original.
Allowable Subject Matter
Claims 1-19 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims in the application are deemed to be directed to a nonobvious improvement over the invention patented in U.S. Patent 9,614,399.  The claims comprise a novel layout and direct connection of the components of the vehicle electrical system incorporating a solar cell source of electricity for charging the high and low batteries as well as providing voltage to electrical loads.
Regarding Claim 1: Though the prior art discloses a system for controlling the electrical system of a vehicle with on-vehicle solar cell, high-voltage drive battery, auxiliary battery with electrical loads and converters and controllers to control the various paths of charging based on a comparison of the output power of the solar cell and power consumption of the electrical load, it fails to teach or suggest the aforementioned limitations of claim 1, and further including the combination of: 
a first solar cell converter converting output power of the solar cell into a voltage corresponding to a voltage of the auxiliary battery and outputting the converted voltage to the auxiliary battery and the electrical load;
a second solar cell converter converting the output power of the solar cell into a voltage corresponding to a voltage of the high-voltage battery and outputting the converted voltage to the high-voltage battery; and
a controller configured to control operations of the LDC, the first solar cell converter, and the second solar cell converter based on a result of comparison between the output power of the solar cell and power consumption of the electrical load, and based on a state of charge (SOC) of the auxiliary battery,
wherein an output terminal of the first solar cell converter is connected to a node at which the LDC, the electrical load, and the auxiliary battery are connected in common, and
wherein the output power of the solar cell is supplied to the LDC through the second solar cell converter.
Regarding Claim 14: Though the prior art discloses a method for controlling the electrical system of a vehicle with on-vehicle solar cell, high-voltage drive battery, auxiliary battery with electrical loads and converters and controllers to control the various paths of charging based on a comparison of the output power of the solar cell and power consumption of the electrical load, it fails to teach or suggest the aforementioned limitations of claim 14, and further including the combination of: 
a first solar cell converter converting output power of the solar cell into a voltage corresponding to a voltage of the auxiliary battery and outputting the converted voltage to the auxiliary battery and the electrical load, and a second solar cell converter converting the output power of the solar cell into a voltage corresponding to a voltage of the high-voltage battery and outputting the converted voltage to the high-voltage battery, the method comprising steps of:
comparing output power of the solar cell with power consumption of the electrical load;
checking a state of charge (SOC) of the auxiliary battery; and
controlling operations of the LDC, the first solar cell converter, and the second solar cell converter based on a result of comparison between the output power of the solar cell and the power consumption of the electrical load and based on the SOC of the auxiliary battery,
wherein an output terminal of the first solar cell converter is connected to a node at which the LDC, the electrical load, and the auxiliary battery are connected in common, and
wherein the output power of the solar cell is supplied to the LDC through the second solar cell converter.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585. The examiner can normally be reached 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY D ROBBINS/            Examiner, Art Unit 2859